DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. Specifically, regarding claim 1 (claim 10 being substantively similar), Horng et al. (US 2017/0074274 A1) discloses a motor for a drone (abstract, regarding a motor structure of an unmanned aerial vehicle), the motor comprising: 
a rotating shaft (162); 
a stator (14) comprising a hole in which the rotating shaft is disposed (fig. 2); and 
a rotor (16) disposed outside the stator (fig. 2), 
wherein the rotor comprises: 
a cover portion (167) which is combined with the rotating shaft (162) and covers a top of the stator (figs. 3 and 4); 
a body portion (164) which covers a side part of the stator (fig. 2); and 
a plurality of magnets (164M) which are arranged on an inner circumferential surface of the body portion while being spaced apart 
Furthermore, Zeisho et al. (JP 2015195725 A) teaches wherein the body portion (11) comprises a plurality of groove portions (groove part 14) which are arranged while being spaced apart from each other (fig. 14), and a plurality of protrusion portions (protrusions between groove parts 14) which are arranged while being spaced apart from each other (fig. 14), wherein a length of the inner circumference surface of one of the plurality of magnets in a circumferential direction (width Lm of permanent magnet 12, as shown in fig. 15) is greater than a length of each of the groove portions in the circumferential direction (the permanent magnet 12 is longer than the groove portion 14; figs. 14 and 15).
Additionally, Hasebe et al. (US 5,886,440 A) teaches each of the magnets (52) has a curved inner circumferential surface (fig. 4).
However, none of the prior art teaches the combined limitations of the claimed invention, specifically, wherein a part of one of the plurality of magnets is mounted on each of the groove portions, and another part of the one of the plurality of magnets is mounted on each of the protrusions portions (see, e.g., Zeisho which requires a step 15 between the groove part 14 and the protrusion to facilitate adhesion of the magnets, as shown in figs. 14 and 15, such that the magnet is necessarily spaced from the edge of the protrusion).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADY W FRAZIER/Examiner, Art Unit 3647                                                                                                                                                                                                        a